DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
In Claim 1, line 4, the phrase “an N” should be changed to – N --.
 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al (Pub. No.: US 2016/0036554) in view of Lowery et al (Pub. No.: US 2014/0286642).
	Regarding claims 1 and 6, referring to Figures 3-5, Yasuda et al teaches an optical reception device (i.e., optical reception device 20, Fig. 3) comprising: 
a nonlinear optical compensation section (i.e., distortion compensation unit 102 comprises linear compensation unit 301, nonlinear compensation unit 300, first coefficient setting unit 420, second coefficient setting unit 400, and dispersion setting unit 500, Figs. 3 and 4) which performs compensation of wavelength dispersion of a received signal obtained by receiving an optical signal according to a coherent detection method and compensation of a nonlinear optical effect of the received signal  N (N is an integer of at least 1) step(s) (Figurers 3-5, page 2, paragraphs [0028]-[0030], page 3, paragraphs [0031]-[0045], and page 4, paragraphs [0046] and [0055]).
Yasuda et al differs from claims 1 and 6 in that he fails to specifically teach a coefficient update section which updates a coefficient so as to optimize the coefficient used in each step of the nonlinear optical compensation section based on a signal having been subjected to the compensation by the nonlinear optical compensation section and a predetermined training signal. However, Lowery et al in Pub. No.: US 2014/0286642 teaches a coefficient update section (i.e., feedback optimizer 218, Figs. 2 and 3) which updates a coefficient so as to optimize the coefficient used in each step of the nonlinear optical compensation section (i.e., nonlinear compensation unit 300 and linear compensation unit 214, Figs. 2 and 3) based on a signal having been subjected to the compensation by the nonlinear optical compensation section and a predetermined training signal (i.e., pilot signal 120, Figs. 2 and 3)(i.e., Figures 2 and 3, paragraphs [0057]-[0060], page 4, paragraphs [0061]-[0075], page 5, paragraphs [0076]-[0082], and page 6, paragraph [0091]), Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the coefficient update section which updates a coefficient so as to optimize the coefficient used in each step of the nonlinear optical compensation section based on a signal having been subjected to the compensation by the nonlinear optical compensation section and a predetermined training signal as taught by Lowery et al in the system of Yasuda et al. One of ordinary skill in the art would have been motivated to do this since allowing reducing the error signal and improving the performance of the system.
Regarding claim 2, the combination of Yasuda et al and Lowery et al teaches wherein the coefficient used in each step of the nonlinear optical compensation section (i.e., nonlinear compensation unit 300 and linear compensation unit 214, Figs. 2 and 3 of Lowery et al) has a degree of freedom in each of a phase direction and a strength direction, and the coefficient update section (i.e., feedback optimizer 218, Figs. 2 and 3 of Lowery et al) optimizes coefficients in the phase direction and the strength direction (i.e., Figures 2 and 3 of Lowery et al, page 4, paragraphs [0062]-[0075], and page 5, paragraphs [0076]-[0082]).
Regarding claim 3, the combination of Yasuda et al and Lowery et al teaches wherein the nonlinear optical compensation section (i.e., distortion compensation unit 102 comprises linear compensation unit 301, nonlinear compensation unit 300, first coefficient setting unit 420, second coefficient setting unit 400, and dispersion setting unit 500, Figs. 4 and 5 of Yasuda et al) is configured to include, in each step: a Fourier transform section which transforms the received signal in a time domain from the received signal in the time domain into a received signal in a frequency domain; a wavelength dispersion compensation section (i.e., linear compensation unit 301, Figs. 4 and 5 of Yasuda et al) which performs the wavelength dispersion compensation of the received signal in the frequency domain; an inverse Fourier transform section which transforms the received signal having been subjected to the wavelength dispersion compensation into a received signal in the time domain; and a nonlinear compensation section (i.e., nonlinear compensation unit 300, Figs. 4 and 5 of Yasuda et al) which performs the compensation of the nonlinear optical effect of the received signal in the time domain output from the inverse Fourier transform section, and the coefficient update section (i.e., feedback optimizer 218, Figs. 2 and 3 of Lowery et al ) optimizes coefficients in the phase direction and the strength direction of each of a coefficient used in the Fourier transform section or the inverse Fourier transform section, a coefficient used in the wavelength dispersion compensation section, and a coefficient used in the nonlinear compensation section (i.e., Figurers 4 and 5 Yasuda et al, page 3, paragraphs [0037]-[0045], and page 4, paragraphs [0046] and [0055], and Figures 2 and 3 of Lowery et al, page 4, paragraphs [0062]-[0075], and page 5, paragraphs [0076]-[0082]).
Regarding claim 4, the combination of Yasuda et al and Lowery et al teaches further comprising a demodulation section (i.e., demodulator 106, Fig. 3 of Yasuda et al) which demodulates the received signal, wherein the coefficient update section (i.e., feedback optimizer 218, Figs. 2 and 3 of Lowery et al) creates an evaluation function by comparing a demodulation signal which is demodulated by the demodulation section with a transmission signal which is transmitted as a training signal by an optical transmitter, and updates the coefficient so as to minimize the evaluation function (i.e., Figurers 3-5 of Yasuda et al, page 2, paragraphs [0028]-[0030], page 3, paragraphs [0031]-[0045], and Figures 2 and 3 of Lowery et al, page 4, paragraphs [0062]-[0075], and page 5, paragraphs [0076]-[0082]).
Regarding claim 5, the combination of Yasuda et al and Lowery et al teaches wherein the coefficient update section (i.e., feedback optimizer 218, Figs. 2 and 3 of Lowery et a) creates an evaluation function by comparing a signal immediately after being subjected to the compensation by the nonlinear optical compensation section with a training signal which is generated by imparting a carrier phase noise, a frequency offset, and an inverse characteristic of an adaptive equalization filter to a transmission signal transmitted by an optical transmitter, and updates the coefficient so as to minimize the evaluation function (i.e., and Figures 2 and 3 of Lowery et al, page 4, paragraphs [0062]-[0075], and page 5, paragraphs [0076]-[0082]).

                                             
                                         Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Essiambre et al (Pub. No.: US 2017/0237498) discloses optical communication with some compensation of nonlinear optical effects.
Mochizuki et al (Pub. No.: US 2016/0094292) discloses signal processing device and signal processing method.

6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636